Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang, Tae Kwon (KR1020120087214A) hereafter Jang.

1. Regarding claim 1, Jang discloses an information recommendation method (Pages 1, 4,9, 12-13 (English translation) and fig 7 shows and discloses a friend recommendation method), comprising:
obtaining, by a processing circuitry, image information corresponding to an image, the image is associated with a user identifier (pages 1,4, 12-13 (English translation) discloses a computer system (i.e a processing circuitry/computer hardware of the system) obtaining and processing images (figs 4-6 shows the images with information) associated with the user identifier (i.e user in the social network) meeting the claim limitations, examiner notes that the specifics of image information and identifier are not required by the current claim); 
generating, by the processing circuitry, a user tag set corresponding to the user identifier and the image information (pages 1, 4,9, 12-13 (English translation) discloses the processing circuitry (i.e computer processor of the computer system) generating image tags (i.e user tag set) for the user (i.e user of the social network i.e user identifier) meeting the above claim limitations); 
forming, by the processing circuitry, a feature vector corresponding to user tags in the user tag set and the image information (pages 1, 4,9, 12-13 (English translation) and fig 7 shows and discloses calculating feature vectors corresponding to user tags (i.e selected tags) amongst the image tags (i.e tag set) of the photographic images (i.e image information as seen in figs 4-6) meeting the above claim limitations);
processing, by the processing circuitry, the feature vector according to a trained information recommendation model, to obtain a recommendation parameter of to-be-recommended information (pages 4,11 discloses a machine learning model (i.e trained recommendation model) and pages 1,4, 9, 12-13 (English translation) and fig 7 shows and discloses recommend engaging friends (i.e engaging parameter) of engaging (to be recommended information) friends to the user by sorting out the awkward friends based on the feature vectors meeting the above claim limitations); and 
providing, by the processing circuitry, a recommendation of the to-be-recommended information to a terminal corresponding to the user identifier according to the recommendation parameter (pages 1,4, 9, 12-13 (English translation) and fig 7 shows and discloses providing recommended (engaging) friends to the user of the social network (i.e user identifier) using the processor of the computer system (i.e terminal) meeting the above claim limitations).  

2. Regarding claim 9, Jang discloses the method according to claim 1, wherein the providing comprises: providing, by the processing circuitry, the to-be-recommended information to the terminal corresponding to the user identifier in a form of a picture when the recommendation parameter is greater than a preset threshold (pages 1,4, 9, 12-13 (English translation) and fig 7 shows and discloses providing recommended (engaging) friends to the user of the social network (i.e user identifier) using the processor of the computer system (i.e terminal) and figs 5-6 shows the recommended engaging friends and sorted out awkward friends (i.e greater than a preset threshold recommendation parameter of awkward friends are sorted out, examiner notes that the specifics of the preset threshold) meeting the above claim limitations). 

3. Claim 13 is a corresponding apparatus claim of claim 1. See the corresponding explanation of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Chen Zhuyao et al., (CN107016567A) hereafter Chen.

4. Regarding claim 10, Jang discloses an information recommendation method (Pages 1, 4,9, 12-13 (English translation) and fig 7 shows and discloses a friend recommendation method), comprising: 
obtaining, by processing circuitry, image information, the image information corresponding to an image, the image is associated with a user identifier( pages 1,4, 12-13 (English translation) discloses a computer system (i.e a processing circuitry/computer hardware of the system) obtaining and processing images (figs 4-6 shows the images with information) associated with the user identifier (i.e user in the social network) meeting the claim limitations, examiner notes that the specifics of image information and identifier are not required by the current claim);  
generating, by the processing circuitry, a current user tag set corresponding to the user identifier and the image information (pages 1, 4,9, 12-13 (English translation) discloses the processing circuitry (i.e computer processor of the computer system) generating image tags (i.e a current user tag set) for the user (i.e user of the social network i.e user identifier) meeting the above claim limitations); 
obtaining, by the processing circuitry, to-be-recommended information; obtaining, by the processing circuitry, an expected user tag set corresponding to the to-be- recommended information (pages 1, 4,9, 12-13 (English translation) discloses the processing circuitry (i.e computer processor of the computer system) generating final image tags (i.e an expected user tag set) corresponding to engaging friends (i.e to be recommended information) for the user (i.e user of the social network i.e user identifier) meeting the above claim limitations); the to-be-recommended information to a terminal corresponding to the user identifier according to the degree of similarity.  
Chen discloses calculating, by the processing circuitry, a degree of similarity between the current user tag set and the expected user tag set; and providing, by the processing circuitry, a recommendation of the to-be-recommended information to a terminal corresponding to the user identifier according to the degree of similarity (English Abstract page 1 discloses a matching (degree of similarity) between the plurality of the characteristics labels (i.e current user tag set) and the plurality of preset characteristics labels (i.e an expected or preset user tags or labels) and providing the recommendation to the user based on the matching degree in the video application meeting the above claim limitations). Before the effective filing date of the invention was made, Jang and Chen are combinable because they are from the same filed of endeavor and are analogous at of image/video processing. The suggestion/motivation would be an enhanced and easy (maneuverability) video application (system) for the user (see abstract). Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Chen in the method/system of Jang to obtain the invention as specified in claim 10.

5. Claim 20 is a corresponding apparatus claim of claim 10. See the explanation of claim 10.

Allowable Subject Matter
Claim 2-8, 11-12 and 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669